Citation Nr: 1753227	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to March 25, 2016, and a rating in excess of 70 percent thereafter for an acquired psychiatric disorder, to include major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case was previously before the Board in August 2015.  At that time, the Board remanded the Veteran's claim for an increased rating for an acquired psychiatric disorder for further development.  A second issue, entitlement to a total disability rating due to individual unemployability (TDIU) was also remanded at that time, but was subsequently granted at the RO level and is no longer on appeal.  


FINDINGS OF FACT
 
1.  Throughout the course of the appeal, the Veteran's service-connected acquired psychiatric disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's acquired psychiatric disorder has not resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for an acquired psychiatric disorder, to include MDD, have been met, but the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9431 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, Social Security Administration records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but he declined to do so.    

The Veteran was also provided with psychiatric VA examinations in September 2010, December 2013, and March 2016 and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was granted service connection for depression as secondary to his service-connected bilateral knee disability in a December 2010 rating decision, and was initially rated at 30 percent effective August 25, 2009, the date he filed his claim for entitlement to service connection for depression.  In a December 2013 rating decision, the Veteran's initial rating was increased to 50 percent effective August 25, 2009.  In an April 2016 rating decision, the Veteran was granted a 70 percent rating effective March 25, 2016.  The Veteran disagrees with the assigned ratings for his psychiatric disorder and asserts he is entitled to higher ratings.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms
as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the Veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the Veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43,186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The evidence of record establishes that the Veteran's acquired psychiatric disability has caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, throughout the course of the appeal, but it has not been shown to cause total occupational and social impairment for any distinct period of time during the appeal.

The Veteran was afforded a psychiatric VA examination in September 2010.  He reported having been married for 17 years and was living with his wife and children.  He stated that he had a distant and conflictual relationship with his wife and children because of his irritability issues and lack of interest in socializing.  Regarding his occupational history, the Veteran said he was currently unemployed and was discouraged to look for employment because of his physical limitations.  He stated that when he was employed in 2007, he missed five days of work per week due to depression and pain.  The examiner assessed the Veteran with a GAF score of 50, due to his having suicidal ideations, daily depressed and irritable moods, no friends, being isolated socially, unable to fulfill role obligations due to depression, and having variable maintenance levels of activities of daily living.  The examiner also reported that the Veteran's symptoms included: depressed mood most of the day, nearly every day; markedly diminished interest or pleasure in nearly all activities; significant weight loss; insomnia or hypersomnia nearly every day; recurrent suicidal ideation without plan for committing suicide; no impaired thought process, delusions, hallucinations, or inappropriate behavior; being oriented to person, place and time; having no memory impairment; no obsessive or ritualistic behavior; normal speech patterns; no panic attacks; and normal impulse control.  

The Veteran was afforded another psychiatric VA examination in December 2013.  The Veteran reported having been married nearly 20 years and that he was living with his wife and daughter.  His relationship with his wife had been problematic, but he reported having a good relationship with his daughter.  The VA examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner reported that the Veteran's symptoms included: depressed mood; anxiety; chronic sleep impairment; impaired judgment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene); and regular speech.  The examiner further stated that the Veteran denied having active and current suicidal or homicidal intentions, paranoid ideations, or delusions.  The Veteran admitted some passive suicidal ideations with no intent.  He was also alert and fully oriented.

The Veteran underwent a third psychiatric VA examination in March 2016.  The Veteran reported having been married 22 years.  He and wife had separated for a brief period, but were back to living together.  He stated their relationship was distant and that they "co-exist," rather than live as a husband and wife. However, he also reported a social support network including his mother, grandmother, and sister, and reported being particularly close to his daughter.  The VA examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner reported the Veteran's symptoms to include: depressed mood; anxiety, chronic sleep impairment; mild memory loss; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; lethargy and motor retardation; reduced eye contact; and a fair level of hygiene and grooming.  

VA treatment records during the appeal period showed that the Veteran was assessed GAF scores of 50 for all but two (GAF of 55 assessed August 8, 2012 and GAF of 60 assessed October 17, 2013) regular psychiatric visits from February 2010 to January 2014.  The treatment records also showed that the Veteran had the same or similar symptoms reported by the VA examiners.

As described, the Veteran has clearly experienced serious symptomatology as a result of his acquired psychiatric disorder.  The 2013 and 2016 VA examiners both stated that the Veteran was experiencing suicidal ideations, impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances, including work or a worklike setting; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  All of these symptoms are contemplated by a 70 percent rating for an acquired psychiatric disorder under Diagnostic Code 9434.  Furthermore, the 2010 VA examiner assessed the Veteran with a GAF of 50, consistent with the overwhelming majority of VA treatment GAF assessments assigned to the Veteran from 2010 to 2014.  As such, a 70 percent rating is appropriate throughout the entire appeal period for the Veteran's acquired psychiatric disorder.   

However, for no distinct period does the record establish that the Veteran's acquired psychiatric disorder resulted in total occupational impairment and total social impairment.  The Veteran has remained married throughout the appeal, although separated for a brief period, and has maintained relationships, albeit some strained, with his children, with his wife, and with other family members, including his mother and sister.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  

Accordingly, the Veteran is entitled to a rating of 70 percent, but no higher, for the entire appeal period for his acquired psychiatric disorder, to include MDD.


ORDER

A 70 percent rating for an acquired psychiatric disorder, to include MDD, is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 70 percent for an acquired psychiatric disorder, to include MDD, is denied. 


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


